Citation Nr: 0532703	
Decision Date: 12/04/05    Archive Date: 12/21/05

DOCKET NO.  02-10 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
service-connected residuals of a fractured left ankle, status 
post surgery, with posterior tibial tendinitis.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from March 1990 to March 
1994.  Her awards and decorations include the Combat Action 
Ribbon.  

In January 2004, the veteran had a hearing before the 
undersigned Veterans Law Judge.  Thereafter, the case was 
remanded for further development.  

In a statement, dated in July 2005, the veteran raised 
contentions to the effect that service connection was 
warranted for disabilities of the back, knee, hip and left 
foot.  

In any event, the veteran's claims with respect to her back, 
knee, hip, and left foot have not been certified to the Board 
on appeal nor have they otherwise been developed for 
appellate purposes.  Therefore, the Board has no jurisdiction 
over any of those claims, and they will not be considered 
below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 
(2005).  



FINDING OF FACT

The service-connected left ankle disability is not shown to 
be manifested by more than pain, weakness, soft tissue 
swelling and limitation of motion; neither ankylosis nor 
significant deformity is demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected residuals of a fractured 
left ankle, status post surgery, with posterior tibial 
tendinitis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 
4.40 - 4.42, 4.45, 4.71a including Diagnostic Code (DC) 5271 
(2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must ensure that VA has met its statutory duty to 
assist the veteran in the development of her claim.38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

VA must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. 5103A.  

In particular, the RO must ensure that the veteran has been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate each of her 
specific claims; (2) the information and evidence that VA 
will seek to provide; (3) the information and evidence that 
the veteran is expected to provide; and (4) the need to 
furnish VA any evidence in her possession that pertains to 
any of her claims, i.e., something to the effect that she 
should give the VA everything she has pertaining to her 
claims.  

By virtue of information contained in letters, dated in July 
2004 and March 2005, the RO and the VA Appeals Management 
Center (AMC) in Washington, D.C., informed the veteran and 
her representative of the information and evidence needed to 
substantiate and complete a claim for VA benefits.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  

In this case, however, such notice was not sent to the 
veteran until well after the initial unfavorable rating 
decision in January 2001.  Nevertheless, any defect with 
respect to the timing of that notice was harmless error.  

Indeed, the July 2004 and March 2005 notices provided to the 
veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, the Statement of the Case (SOC), issued in June 
2002; the Supplemental Statement of the Case (SSOC), issued 
in June 2005; and a copy of the Board's July 2004 remand, 
notified the veteran and her representative of the evidence 
needed to establish the benefit sought.  Indeed, the SSOC set 
forth the relevant text of 38 C.F.R. § 3.159.  

The SOC and SSOC also notified the veteran and her 
representative of the veteran's responsibilities and the VA's 
responsibilities regarding the acquisition of such evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Moreover, they notified the veteran and her representative of 
the evidence which had been obtained in support of her 
appeal.  

The evidence received in support of the veteran's appeal 
consists of the following:  records reflecting the veteran's 
treatment by VA from August to October 1999; records obtained 
from or through the office of S. L. B., M.D., reflecting the 
veteran's treatment in May 2000; reports of examinations 
performed by VA in September 2000 and August 2004; statements 
from Dr. A. R., dated in November 2002 and January 2004; 
records obtained from or through the office of J. S., M.D., 
reflecting the veteran's treatment from June 2003 through 
July 2004; the transcript of the veteran's January 2004 
hearing before the undersigned Veterans Law Judge; and 
records obtained from or through the office of M. J. P., 
D.P.M., reflecting the veteran's treatment from July to 
September 2004.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  

Moreover, the Board is unaware of, and the veteran has not 
identified, any additional evidence, which is necessary to 
make an informed decision on the issue on appeal.  

Given the foregoing efforts to assist the veteran, further 
development of the case would serve no useful purpose.  
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
Factual Background with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426 (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran should be avoided).  

Indeed, the Board finds that the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims of entitlement to increased ratings 
for her service-connected residuals of a fractured left 
ankle, status post surgery, with posterior tibial tendinitis.  

Therefore, there is no prejudice to the veteran due to a 
failure to assist her in the development of those claims.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(discussing prejudicial error).  Accordingly, the Board will 
proceed to the merits of the appeal.  


II.  The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Limitation of motion of the ankle is rated in accordance with 
the provisions of 38 C.F.R. § 4.71a, DC 5271.  A 20 percent 
rating is warranted for marked limitation of motion.  That is 
the highest schedular evaluation available under that code.  

Potentially applicable in rating the veteran's left ankle 
disability is 38 C.F.R. § 4.71a, DC 5270.  Under that code, a 
20 percent is warranted where anklyosis in plantar flexion is 
less than 30 degrees.  

A 30 percent is warranted where ankylosis in plantar flexion 
is between 30 degrees and 40 degrees, or when ankylosis in 
dorsiflexion is between 0 degrees and 10 degrees.  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In DeLuca, the Court held that 38 C.F.R. § 4.40 required 
consideration of factors such as lack of normal endurance, 
functional loss due to pain and pain on use, specifically 
limitation of motion due to pain on use including that 
experienced during flare ups.  

The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10.  

A review of the evidence, such as the May 2000 report from S. 
L. B., M.D. and the reports of the VA examinations, discloses 
that the service-connected left ankle disability is 
manifested primarily by pain, weakness and soft tissue 
swelling.  

The most recent VA examination reveals some limitation of 
motion compared to that which would be expected.  38 C.F.R. 
§ 4.71, Plate II (2005).  However, there is no evidence of 
ankylosis.  

In this regard, the preponderance of the evidence shows that 
the veteran walks without a limp and requires no assistive 
devices due to her service-connected left ankle disability.  

Although the most recent VA examination also shows 
incoordination and increased pain on repetitive motion, there 
is no competent evidence of associated heat, discoloration, 
deformity or instability.  

In fact, there is simply no evidence of any more than marked 
impairment or related deformity.  

As such, the veteran's service-connected left ankle 
disability more nearly reflects the criteria for the current 
20 percent rating under 38 C.F.R. § 4.71a, DC 5271.  
Accordingly, an increased rating is not assignable in this 
case.  

In arriving at this decision, the Board has considered the 
possibility of a higher schedular evaluation under 38 C.F.R. 
§ 4.71a, DC 5270.  However, there is no evidence of ankylosis 
of the left ankle which would warrant a rating action under 
that Diagnostic Code.  



ORDER

An increased rating in excess of 20 percent for the service-
connected residuals of a fractured left ankle, status post 
surgery, with posterior tibial tendinitis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


